DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sanford (US 7631377).

1. An apparatus 10 that creates a heat transfer effect in a space that is between a mattress 22 and bedding 28 that covers the mattress, comprising: a wireless device 12 that accesses the programmable application from a wireless network (via remote 24); a heat transfer device 54 for effecting heat transfer via fluid flow into at least one of bedding, a mattress, and a space that is between the mattress and the bedding; wherein the programmable application (remote 24) is programmed with appropriate settings including a setting of temperature and a setting of timing for effecting the heat transfer (see Fig. 8,9), the wireless device being in communication with the heat transfer device to cause the heat transfer device to effect the heat transfer in accord with the appropriate settings. 
FIG. 8 is a view of various remote units 24 that can be used in conjunction with the ventilator unit 12 of the present invention 10. The present invention 10 provides a wireless remote control unit 56 or a hardwired remote unit 58 having a wire 60 that can be used to engage and disengage the function of the ventilator unit 12. An on unit display 62 is provided on the ventilator unit 12 to display the output status thereof and ease of use of the user controls 42 disposed thereon. The ventilator 12 has power cord 96, which is plugged into a wall out providing electricity to ventilator unit 12.

FIG. 9 is a frontal view of a remote control unit 24 of the present invention 10 that allows the users to independently select their side then designate their own desired settings such as fan or heat, the amplitude of air and heat and duration of ventilation. Among the controls are an on/off button 62, side "A" control 66, side "B" control 68, fan controls 90, fan symbol 74, heat controls 70, heat symbol timer 76, time display 78, and constant 80.

It is noted that Sanford discloses the use of a remote control, as such, the use of a wireless network/protocol access enabled device in the device 12 to receive instructions is from the wireless remote is inherent.

    PNG
    media_image1.png
    888
    793
    media_image1.png
    Greyscale

2. The apparatus of claim 1, wherein the heat transfer device includes a tube 16 within or above a mattress, the tube containing fluid flow that heats the space within the bedding via the effected heat transfer.
3. The apparatus of claim 1, wherein the heat transfer device includes a tube within or above a mattress, the tube containing the fluid flow that chills the space within the bedding via the effected heat transfer. Note reducing the temperature setting from high to low effectively “chills” the space. 
4. The apparatus of claim 1, wherein the heat transfer device includes a conduit 16 in fluid communication with at least one of the space and the bedding, the conduit containing the fluid flow as airflow, a thermal element 54 imparting heat into the airflow, the airflow heating the space within the bedding via the effected heat transfer.
5. The apparatus of claim 1, wherein the heat transfer device includes a conduit 16 in fluid communication with at least one of the space and the bedding, the conduit containing the fluid flow as airflow, the fluid flow being directed to effect the cooling sensation on a person within the space. Note reducing the temperature setting from high to low effectively “chills” the space. 
6. The apparatus of claim 1, wherein the space has dual zones (see Fig. 6), the heat transfer means includes two independent supplies of fluid that flow respectively into the dual zones to effect the heat transfer.
7. The apparatus of claim 6, wherein the dual zones are within the bedding. See Fig. 6
8. The apparatus of claim 1, wherein said programmable application (remote 24, See Fig. 8, 9) is programmed to cause the heat transfer device to change at least one of temperature and humidity within the space in the bedding as the wireless device communicates with the heat transfer device.
Regarding claims 11-18, see claims 1-8, mustatis mutandis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-22 of U.S. Patent No. 9782016. Claims 11-15, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3, 8, 9 of U.S. Patent No. 9782016. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope than the patented claims, and it has been held that the narrow claims anticipate the broad. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Instant claim						Patented Claim
1. (taught by patented claim 15) An apparatus that creates a heat transfer effect in a space that is between a mattress and bedding that covers the mattress, comprising: a wireless device that accesses the programmable application from a wireless network; a heat transfer device for effecting heat transfer via fluid flow into at least one of bedding, a mattress, and a space that is between the mattress and the bedding; wherein the programmable application is programmed with appropriate settings including a setting of temperature and a setting of timing for effecting the heat transfer, the wireless device being in communication with the heat transfer device to cause the heat transfer device to effect the heat transfer in accord with the appropriate settings.
2. (taught by patented claim 15)The apparatus of claim 1, wherein the heat transfer device includes a tube within or above a mattress, the tube containing fluid flow that heats the space within the bedding via the effected heat transfer.
3. (taught by patented claim 15)The apparatus of claim 1, wherein the heat transfer device includes a tube within or above a mattress, the tube containing the fluid flow that chills the space within the bedding via the effected heat transfer.
4. (taught by patented claim 15)The apparatus of claim 1, wherein the heat transfer device includes a conduit in fluid communication with at least one of the space and the bedding, the conduit containing the fluid flow as airflow, a thermal element imparting heat into the airflow, the airflow heating the space within the bedding via the effected heat transfer.
5. (taught by patented claim 15)The apparatus of claim 1, wherein the heat transfer device includes a conduit in fluid communication with at least one of the space and the bedding, the conduit containing the fluid flow as airflow, the fluid flow being directed to effect the cooling sensation on a person within the space.
8. (taught by patented claim 15)The apparatus of claim 1, wherein said programmable application is programmed to cause the heat transfer device to change at least one of temperature and humidity within the space in the bedding as the wireless device communicates with the heat transfer device.
9. (taught by patented claim 15)The apparatus of claim 1, wherein said heat transfer device includes a thermal element that imparts heat to the fluid flow, wherein said programmable application is programmed so that, with the wireless device in communication with the heat transfer device, the thermal element imparts heat power at an initial heating level to the fluid flow for a relatively short duration and thereafter imparts heat power at a level lower than the initial heating level to deliver a lower level of the heat to the fluid flow for a relatively longer duration that is longer in duration than the relatively short duration.
10. (taught by patented claim 15)The apparatus of claim 2, wherein said heat transfer device includes a thermal element that imparts heat to the fluid flow, wherein said programmable application is programmed so that, with the wireless device in communication with the heat transfer device, the thermal element imparts heat power at an initial heating level to the fluid flow for a relatively short duration and thereafter imparts heat power at a level lower than the initial heating level to deliver a lower level of the heat to the fluid flow for a relatively longer duration that is longer in duration than the relatively short duration.

15. A bedding climate control apparatus (read as An apparatus that creates a heat transfer effect in a space that is between a mattress and bedding that covers the mattress), comprising: means for inflating a space within bedding that is over a mattress into an inflated configuration by delivery into the space of forced airflow; means for changing a temperature or humidity of the inflated space over time by effecting the delivery of the forced airflow into the space via components after attaining the inflated configuration( read as a wireless device that accesses the programmable application from a wireless network) ; means for imparting heating power as warranted to the forced airflow with a thermal element( read as a heat transfer device for effecting heat transfer via fluid flow into at least one of bedding, a mattress, and a space that is between the mattress and the bedding wherein the programmable application is programmed with appropriate settings including a setting of temperature and a setting of timing for effecting the heat transfer, the wireless device being in communication with the heat transfer device to cause the heat transfer device to effect the heat transfer in accord with the appropriate settings) the components including the a blower or a fan, the thermal element, and an air conduit  (read as wherein the heat transfer device includes a tube within or above a mattress, the tube containing fluid flow that heats or chills the space within the bedding via the effected heat transfer [from instant claim 2 or 3 4,5], the air conduit being constructed in a manner that renders the air conduit compressible longitudinally and expandable longitudinally yet retains an interior hollow dimension substantially intact even as the air conduit compresses; and means for holding the air conduit in position against movement with a retention unit; wherein the bedding climate control apparatus is configured to operate the thermal element at a maximum heating power to deliver heat to the forced airflow for a relatively short duration and thereafter operate the thermal element with heat power at a level lower than the maximum heating power to deliver heat to the forced airflow for a relatively long duration that is a longer time interval than is the relatively short duration (read as wherein said heat transfer device includes a thermal element that imparts heat to the fluid flow, wherein said programmable application is programmed so that, with the wireless device in communication with the heat transfer device, the thermal element imparts heat power at an initial heating level to the fluid flow for a relatively short duration and thereafter imparts heat power at a level lower than the initial heating level to deliver a lower level of the heat to the fluid flow for a relatively longer duration that is longer in duration than the relatively short duration [from instant claims 9 and 10].
11. (taught by patented claims 1,3)A method to create a heat transfer effect in a space that is between a mattress and bedding that covers a mattress, comprising: accessing a programmable application from a wireless network with a wireless device; programming the programmable application to provide appropriate settings to effect heat transfer, the appropriate settings including a setting of temperature and a setting for effecting timing of the heat transfer; communicating the wireless device with a heat transfer device, which effects heat transfer via fluid flow into at least one of the bedding, the mattress, and the space between the mattress and the bedding; and effecting the heat transfer with the heat transfer device via the fluid flow in accord with the appropriate settings as a consequence of the communicating.
12. (taught by patented claims 1,3)The method of claim 11, wherein the effecting of the heat transfer includes doing so via a tube within or above a mattress, the tube containing fluid flow that heats the space within the bedding via the effected heat transfer.
13. (taught by patented claims 1,3)The method of claim 11, wherein the effecting of the heat transfer includes doing so via a tube within or above a mattress, the tube containing the fluid flow that chills the space within the bedding via the effected heat transfer.
14. (taught by patented claims 1,3)The method of claim 11, wherein the effecting of the heat transfer includes doing so via a conduit in fluid communication with at least one of the bedding and the space, the conduit containing the fluid flow as airflow, a thermal element imparting heat into the airflow, the airflow heating the space within the bedding via the effected heat transfer.
15. (taught by patented claims 1,3)The apparatus of claim 11, wherein the effecting of the heat transfer includes doing so via a conduit in fluid communication with at least one of the bedding and the space, the conduit containing the fluid flow as airflow, the fluid flow being directed to effect the cooling sensation on a person within the space. Note changing from a higher temperature to a lower temperature reads on the cooling effect. 
18. (taught by patented claims 1,3)The method of claim 11, wherein the programming includes programming said programmable application in a manner that causes the heat transfer device to change at least one of temperature and humidity within the space in the bedding as the wireless device communicates with the heat transfer device.
19. (taught by patented claims 8, 9)The method of claim 11, wherein the effecting of the heat transfer includes doing so with a thermal element that imparts heat to the fluid flow, wherein said programmable application is programmed so that, with the wireless device in communication with the heat transfer device, the thermal element imparts heat power at an initial heating level to the fluid flow for a relatively short duration and thereafter imparts heat power at a level lower than the initial heating level to deliver a lower level of the heat to the fluid flow for a relatively longer duration that is longer in duration than the relatively short duration.
20. (taught by patented claims 8, 9)The method of claim 12, wherein the effecting of the heat transfer includes doing so with a thermal element that imparts heat to the fluid flow, wherein said programmable application is programmed so that, with the wireless device in communication with the heat transfer device, the thermal element imparts heat power at an initial heating level to the fluid flow for a relatively short duration and thereafter imparts heat power at a level lower than the initial heating level to deliver a lower level of the heat to the fluid flow for a relatively longer duration that is longer in duration than the relatively short duration.

1. A method of operation of a bedding climate control apparatus, comprising the steps of: inflating a space within bedding over a mattress into an inflated configuration by delivery into the space of forced airflow from the bedding climate control apparatus{ A method to create a heat transfer effect in a space that is between a mattress and bedding that covers a mattress}; wherein the inflating is carried out with a blower or fan that is oversized for carrying out the inflating; changing a temperature or humidity of the inflated space over time by effecting the delivery of the forced airflow into the space via components after attaining the inflated configuration; imparting heating power as warranted to the forced airflow with a thermal element, the components including the blower or fan, the thermal element, and an air conduit {instant claims 12, 13, 14, 15} the air conduit being constructed in a manner that renders the air conduit compressible longitudinally and expandable longitudinally yet retains an interior hollow dimension substantially intact even as the air conduit compresses and expands longitudinally; holding the air conduit in position against movement with a retention unit dampening noise from an intake of airflow to the blower or fan with an acoustic foam within a housing of a bedding climate control apparatus, the acoustic foam being arranged in a path of intake of the airflow into the housing to force sound wave deflection off the acoustic foam before the sound waves exits the housing; and based at least partly upon the oversizing of the blower or fan and the dampening, operating the bedding climate control apparatus in manner that generates a noise level at less than 65 decibels at one meter away, delivering the forced airflow the space within the bedding that is over the mattress so as to tent up the bedding and thereby enlarge a dimension of the space in the tent up condition beyond that prior to delivery of the forced airflow.

3. The method of claim 1, further comprising operating a controller wirelessly to issue commands to the bedding climate control apparatus that change an amount of heating power provided by the thermal element to heat the forced airflow, the controller acting in accord with programming of set times for varying the amount of heating power provided by the thermal element.



8. A method of operation of a bedding climate control apparatus, comprising the steps of: inflating a space within bedding over a mattress into an inflated configuration by delivery into the space of forced airflow from the bedding climate control apparatus; changing a temperature or humidity of the inflated space over time by effecting the delivery of the forced airflow into the space via components after attaining the inflated configuration; imparting heating power as warranted to the forced airflow with a thermal element, the components including the blower or fan, the thermal element, and an air conduit the air conduit being constructed in a manner that renders the air conduit compressible longitudinally and expandable longitudinally yet retains an interior hollow dimension substantially intact even as the air conduit compresses and expands longitudinally; holding the air conduit in position against movement with a retention unit; and configuring the bedding climate control apparatus to operate the thermal element at a maximum heating power to deliver heat to the forced airflow for a relatively short duration and thereafter operate the thermal element with heat power at a level lower than the maximum heating power to deliver heat to the forced airflow for a relatively long duration that is a longer time interval than is the relatively short duration.

9. The method of claim 8, wherein the bedding climate control apparatus effects operation of the thermal element in response to receipt of appropriate command signals indicative of heat or cool modes, further comprising an auto-shutoff timer configured to be advanced with different time increments or maximum time intervals depending upon the appropriate command signal received that is indicative of the heat or cool modes.





The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776. The examiner can normally be reached M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOR S CAMPBELL/
Primary Examiner
Art Unit 3761



TSC